 

FIRST AMENDMENT TO LOAN AGREEMENT

 

This First Amendment to Loan Agreement, dated as of May 28, 2002 (“Amendment”),
amends the Loan Agreement (“Agreement”) dated as of June 16, 2000 between
American National Bank and Trust Company of Chicago (“Bank”), Boss Holdings,
Inc. and Boss Manufacturing Company (collectively, “Borrowers”).

 

The parties agree that the Agreement shall be amended as follows:

 

1.             The definition of “Borrowing Base” set forth in Section 1.1 of
the Agreement shall be deleted in its entirety and the following definition
shall be substituted in its place:

 

“Borrowing Base” means, as of any time the same is to be determined, 80% of
Eligible Receivables and 40% of Eligible Inventory provided, however, that (i)
advances relying upon Eligible Inventory shall not exceed a maximum of
$4,000,000; (ii) advances relying upon Eligible Receivables and Eligible
Inventory included in the Borrowing Base from Boss Balloon Company shall not
exceed $1,000,000 and (iii) advances relying upon the Eligible Inventory and
Eligible Receivables included in the Borrowing Base from Boss Manufacturing
Holdings, Inc. shall not exceed $1,500,000.

 

2.             The definition of “Revolving Credit Commitment” set forth in
Section 1.1 of the Agreement shall be deleted in its entirety and the following
definition shall be substituted in its place:

 

“Revolving Credit Commitment” means the revolving credit facility in an amount
not to exceed $8,000,000.

 

3.             The definition of “Revolving Credit Termination Date” set forth
in Section 1.1 of the Agreement shall be deleted in its entirety and the
following definition shall be substituted in its place:

 

“Revolving Credit Termination Date” means May 30, 2004, as such date may be
amended upon the written consent of all of the parties hereto.

 

4.             Section 7.3(f) of the Agreement shall be deleted in its entirety,
and the following Section 7.3(f) shall be substituted in its place:

 

(f)             Loans, Investments and Guaranties.  Make any loans or other
advances of money to or make any investments in any Person, including without
limitation, any of Borrowers’ Affiliates or Subsidiaries or guarantee, assume,
endorse or otherwise, in any way, become directly or contingently liable with
respect to the Debt of any Person, including Borrowers’ Subsidiaries and
Affiliates, other than loans, advances, investments, guaranties, as follows: 
(i) Loans to its Subsidiary Boss Manufacturing Holdings, Inc. not to exceed
$1,500,000 at any one time; (ii) loans to its Subsidiary Boss Balloon Company;
(iii) in all other cases, investments or advances after the Closing Date to
wholly owned Subsidiaries not to exceed $750,000; (iv) guaranties or
endorsements in favor of Bank; and (v) Stocks traded on a major U.S. exchange or
the national market system of a nationally recognized automated quotation
system, provided amounts advanced to the Borrowers under the revolving credit
commitment total less than $3 million.

 

--------------------------------------------------------------------------------


 

5.             Section 7.4 of the Agreement shall be deleted in its entirety and
the following Section 7.4 shall be substituted in its place:

 

7.4            Financial Covenants.  At all times prior to the earlier of the
Revolving Credit Termination Date and the Early Termination Date and thereafter
for so long as any amount is due and owing to this Bank hereunder, Borrowers
hereby covenant to meet the requirements of the following financial covenants.

 

(a)            The Debt Service Coverage Ratio of Parent on a consolidated basis
(measured quarterly commencing the end of December 30, 2000 and measured each
quarter thereafter on a rolling four-quarter basis) shall be not less than
1.20:1.

 

(b)            The Current Ratio (measured quarterly beginning June 30, 2000)
shall be not less than 1.15:1.

 

(c)            Tangible Net Worth shall not be less than $17,000,000 plus 25% of
the Parent’s Net Income on a consolidated basis for the year ended December 31,
2002.

 

(d)            Debt to Tangible Net Worth Ratio (measured as of June 30 and
December 31 of each year commencing June 30, 2000) shall not be greater than
1.50:1.

 

6.             Section 7.6 of the Agreement shall be deleted in its entirety and
the following Section 7.6 shall be substituted in its place:

 

7.6            Clean Down Requirement.  Borrowers covenant and agree that in
each of the Borrowers’ fiscal years, all Revolving Loans outstanding throughout
one consecutive sixty-day period (the “Clean Down Period”) will not exceed
$4,000,000 for any Clean Down Period exclusive of Letters of Credit.

 

7.             Except as specifically amended herein the Agreement shall
continue in full force and effect in accordance with its original terms. 
Reference to this specific Amendment need not be made in any note, document,
letter, certificate, the Agreement itself, or any communication issued or made
pursuant to or with respect to the Agreement, any reference to the Agreement
being sufficient to refer to the Agreement as amended hereby.  All terms used
herein which are defined in the Agreement shall have the same meaning herein as
in the Agreement.  In the event of any conflict between the terms of the
Agreement and the terms of this Amendment, this Amendment shall control.

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Amendment to be executed as of
the day and year first above written.

 

AMERICAN NATIONAL BANK AND TRUST
 COMPANY OF CHICAGO

 

BOSS HOLDINGS, INC.

 

 

By:

/s/  James M. Corkery

 

By:

/s/  J. Bruce Lancaster

 

 

 

Its:

First V.P.

 

 

Its:

Exec V.P.

 

 

 

 

BOSS MANUFACTURING COMPANY

 

 

 

By:

/s/ J. Bruce Lancaster

 

 

 

 

Its:

Exec V.P.

 

 

The undersigned Guarantors of the obligations of Borrowers under the Agreement
consent to this First Amendment, acknowledge and agree that the Guaranty
Agreement between them and Bank dated as of June 16, 2000 shall remain in full
force and effect and apply to the obligations of Borrowers

as amended by this First Amendment.  Guarantors further agree that the term
“Guaranteed Obligations” as used in the above-described Guaranty Agreement shall
mean, among other things, obligations of Borrowers under the Agreement as
amended by this First Amendment.

 

BOSS MANUFACTURING HOLDINGS, INC

BOSS BALLOON COMPANY

 

 

 

 

 

 

 

 

 

 

By:

 /s/ J. Bruce Lancaster

 

By:

 /s/ J. Bruce Lancaster

 

 

 

Its:

President

 

 

Its:

President

 

 

 

 

 

Date: 5/23, 2002

Date: 5/23 , 2002

 

3

--------------------------------------------------------------------------------


 

FIRST AMENDMENT TO SECURITY AGREEMENT

 

This First Amendment to Security Agreement, dated as of May 28, 2002
(“Amendment”), amends the Security Agreement (“Agreement”) dated as of June 16,
2000 between American National Bank and Trust Company of Chicago (“Bank”), Boss
Holdings, Inc., a Delaware corporation (“BH”), Boss Manufacturing Company, a
Delaware corporation (“BMC”) (BH and BMC being each referred to individually as
a “Borrower” and collectively as “Borrowers”), Boss Balloon Company, an Illinois
corporation (BBC”) and Boss Manufacturing Holdings, Inc., a Delaware corporation
(“BMH”) (“BBC and BMH are each referred to herein as a “Guarantor” and
collectively as the “Guarantors”).

 

The parties agree that the Agreement shall be amended as follows:

 

1.             Section 2.2 of the Agreement shall be deleted in its entirety,
and the following Section 2.2 shall be substituted in its place:

 

2.2           Security for the Obligations.  The foregoing grant is made and
given to secure, and shall secure, the prompt payment and performance when due
of (i) the Borrowers’ Liabilities to Bank under the Loan Agreement; (ii) any and
all indebtedness, obligations and liabilities of the Debtors, and of any of them
individually, to the Bank, whether now existing or hereafter arising under the
Guaranty; (iii) any and all liabilities of the Debtors and of any of them
individually to the Bank under any of the Other Agreements; (iv) any obligations
of Boss Holdings, Inc. and Boss Manufacturing Company under lease documents from
Boss Holdings, Inc. and Boss Manufacturing Company, as lessees, to Bank One
Leasing, as lessor, and all documents executed in connection therewith; and (v)
all expenses and charges, legal or otherwise, suffered or incurred by Bank, in
collecting or enforcing any of such indebtedness obligations and liabilities or
in relying on or protecting or preserving any security therefore, including,
without limitation, the Lien and security interest granted hereby, (all of such
indebtedness, obligations, liabilities, expenses and charges described above
being hereinafter referred to as the “Obligations”).  Notwithstanding anything
in this Security Agreement to the contrary, the right of recovery against BBC
under this Agreement shall not exceed $1.00 less than the lowest amount which
would render such obligations under this Agreement void or voidable under
applicable law, including fraudulent conveyance law.

 

2.             Except as specifically amended herein the Agreement shall
continue in full force and effect in accordance with its original terms. 
Reference to this specific Amendment need not be made in any note, document,
letter, certificate, the Agreement itself, or any communication issued or made
pursuant to or with respect to the Agreement, any reference to the Agreement
being sufficient to refer to the Agreement as amended hereby.  All terms used
herein which are defined in the Agreement shall have the same meaning herein as
in the Agreement.  In the event of any conflict between the terms of the
Agreement and the terms of this Amendment, this Amendment shall control.

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Amendment to be executed as of
the day and year first above written.

 

 

AMERICAN NATIONAL BANK AND TRUST
 COMPANY OF CHICAGO

 

BOSS HOLDINGS, INC.

 

 

By:

/s/  James M. Corkery

 

By:

/s/  J. Bruce Lancaster

 

 

Its:

First V.P.

 

Its:

Exec V.P

 

 

 

BOSS MANUFACTURING COMPANY

 

BOSS BALLOON COMPANY

 

By:

/s/  J. Bruce Lancaster

 

By:

/s/  J. Bruce Lancaster

 

 

Its:

Exec V.P

 

Its:

President

 

 

BOSS MANUFACTURING HOLDING, INC.

 

By:

/s/  J. Bruce Lancaster

 

 

Its:

President

 

 

5

--------------------------------------------------------------------------------